        Case 4:21-cr-00155-BSM Document 12 Filed 06/14/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES OF AMERICA


V.                                       NO. 4:21-CR-00155 BSM

JEFFERY L. HILL


                           ORDER OF DETENTION


      Before the Court is the Defendant’s Oral Motion asking the Court to waive

his rights to a detention hearing at this time and agreeing to be detained, but

reserving the right to request a detention hearing in the future should he so choose.

The Motion is GRANTED.

      The Defendant is remanded to the custody of the United States Marshal

Service. While detained, the Defendant must be afforded a reasonable opportunity

to consult privately with defense counsel via in person visitation, telephone

contact, and, if available, video teleconference.

      IT IS SO ORDERED this 14h day of June, 2021.



                          ___________________________________
                          PATRICIA S. HARRIS
                          UNITED STATES MAGISTRATE JUDGE
